IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT
                             _______________

                                No. 95-50226
                             Summary Calendar
                              _______________




                       UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,


                                   VERSUS

                            LIBERATO HEREDIA,


                                                        Defendant-Appellant.


                       _________________________

            Appeal from the United States District Court
                  for the Western District of Texas
                            (DR 94 CV 56)
                      _________________________
                          September 1, 1995


Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*


     Liberato Heredia appeals the denial of his motion to vacate,

set aside, or correct his sentence under 28 U.S.C. § 2255.                Find-

ing no error, we affirm.




     *
        Local Rule 47.5.1 provides: "The publication    of opinions that have no
precedential value and merely decide particular cases   on the basis of well-
settled principles of law imposes needless expense on   the public and burdens
on the legal profession." Pursuant to that rule, the    court has determined
that this opinion should not be published.
                                       I.

     Heredia pleaded guilty to conspiracy to possess with intent

to distribute more than 1000 kilograms of marihuana.           He was sen-

tenced to 121 months' imprisonment, five years' supervised re-

lease, and a $50 special assessment.            He previously had pleaded

guilty to possession with intent to distribute more than fifty

kilograms of marihuana and was sentenced to forty-one months'

imprisonment (the "Pecos case").            His sentence in the instant

case runs concurrently with the Pecos sentence.

     Heredia filed a direct appeal.            His counsel filed a motion

for leave to withdraw and an Anders1 brief.           We granted the motion

and dismissed the appeal, holding that Heredia had waived his

right to appeal in his plea agreement and had made no showing

that the waiver was invalid.          See United States v. Heredia, No.

92-8528 (5th Cir. Aug. 17, 1993) (unpublished).

     Heredia then filed this § 2255 motion, arguing that (1) his

counsel was ineffective; (2) the district court sentenced him

based upon inaccurate information; (3) the district court sen-

tenced him without sufficient evidence of his involvement with

the entire amount of marihuana; and (4) his convictions for pos-

session and conspiracy violated double jeopardy principles.

     The magistrate judge issued a report and recommendation that

Heredia's motion be denied.           Heredia filed objections.      After

conducting a de novo review of the record, the district court

denied Heredia's motion.

     1
         See Anders v. California, 386 U.S. 738 (1967).

                                       2
                                     II.

                                     A.

     The government argues that Heredia waived his right to chal-

lenge his sentence in a § 2255 motion.           The government contends

that Heredia has not shown that the waiver was unknowing or in-

voluntary and that his claims challenging his sentence should be

dismissed based upon the waiver of his right to file a § 2255

motion.

     An informed and voluntary waiver of § 2255 relief in a plea

agreement is effective to bar such relief.               United States v.

Wilkes, 20 F.3d 651, 653 (5th Cir. 1994).            But "[s]uch a waiver

may not always apply to a collateral attack based upon ineffec-

tive assistance of counsel."       Id.2

     Heredia pleaded guilty to the conspiracy offense pursuant to

a plea agreement, which provides in pertinent part:

     [Heredia] expressly waives the right to appeal his sen-
     tence on any ground, including any appeal right con-
     ferred by title 18, U.S.C., § 3742.     Similarly, the
     Defendant agrees not to contest his sentence or the
     manner in which it was determined in any post-convic-
     tion proceeding, including, but not limited to, a pro-
     ceeding under Title 28, U.S.C., § 2255.

     . . . .

     [T]he Defendant knowingly waives his right to appeal
     the sentence or to contest it in any post-conviction
     proceeding in exchange for the concessions made by the
     Government in this agreement.


      2
        See United States v. Fowler, No. 94-10773 (5th Cir. Jan. 25, 1995)
(unpublished) (holding that defendant waived § 2255 relief, including ineffec-
tive assistance claims for failure of counsel to raise issues knowingly and
voluntarily waived in plea agreement); United States v. Thomas, No. 94-50288
(5th Cir. Nov. 17, 1994) (unpublished). See also United States v. Abarco, 985
F.2d 1012, 1014 (9th Cir. 1993).

                                      3
On direct appeal, we held that Heredia had waived his right to

appeal and that he had made no showing that the waiver was in-

valid.

     Heredia does not argue that the above waiver of his right to

contest his sentence in a § 2255 motion was unknowing or involun-

tary.    He does assert that his counsel was ineffective in that

(1) he gave Heredia inadequate advice concerning the amount of

drugs that would be used to calculate his sentence; (2) he failed

to seek a reduction for Heredia's allegedly minor role in the

offense; and (3) he failed to raise on appeal the issues Heredia

raised in this § 2255 motion.    Heredia does not allege that his

counsel was ineffective in negotiating the plea agreement or the

waiver provision specifically.       Therefore, Heredia waived his

right to challenge his sentence in a § 2255 motion, and we affirm

the denial of his motion on this ground.    See Bickford v. Inter-

national Speedway Corp., 654 F.2d 1028, 1031 (5th Cir. Unit A

Aug. 1981).

     AFFIRMED.




                                 4